DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 4-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the retention devices 318 are separate from, not integrally connected to, an interface member 309 and that such devices do not surround a 
Applicant’s arguments, see Remarks pages 13-14, filed23 November 2021, with respect to claims 17-24 have been fully considered and are persuasive.  The rejection of 23 July 2021 has been withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2 and 4-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0255362 A1 to Levinson et al. (Levinson) in view of US 2009/0018623 A1 to Levinson et al. (623 Levinson).
Regarding claims 1 and 5, Levinson teaches a method for selective reduction of subcutaneous lipid-rich cells of a subject (see entire document and for example Figs. 4-
6) comprising applying (10, 50, 82) a substrate (i.e. a cryoprotectant) to an application site to protect biological tissue of the subject from freezing damage (see for example the abstract and [0024]), applying (14, 54, 84) a device (104) to the application site, the device including an applicator (Fig. 9) configured to operably engage a target area that includes the subcutaneous lipid-rich cells ([0085-0090]), wherein the applicator comprises a thermoelectric unit (314), a heat exchanger (312) and a thermally conductive plate (309) in thermal contact with the thermoelectric cooling unit 
	Levinson teaches in another embodiment a harness port (210) for electrical and supply fluid lines (Fig. 8A) that is tubular and extending from a top portion (202) and would necessarily provide for directing distal portions of the supply and return fluid lines away from the bottom of the applicator (Fig. 8A).  It would have been obvious to one having ordinary skill at the time of the invention to have included the harness port to allow for organization of the lines to facilitate ease of use as an obvious matter of engineering design choice.
	623 Levinson teaches an analogous method to that of Levinson as well as a patient protection device including memory that includes one or more treatment profiles.  Each of the treatment profiles can include one or more segments, each segment can included a specified duration, a target temperature, and control parameters ([0019]).  Upon receiving input to start the treatment, the controller can cause the applicator to cycle through each segment of the treatment profile ([0019]).  623 Levinson includes profile blocks (420) which store information pertaining to treatment profiles including treatment-related information for each segment such as ramp time, dwell time, and target temperature ([0048]).  The profiles can be named such that the names can be 
	Regarding claim 2, Levinson additionally teaches wherein the application site is selected from the group consisting of a subject’s face, chin and cheeks ([0003]).
Regarding claim 4, Levinson additionally teaches further comprising receiving input from a user via a touch screen display ([0023]) to start a treatment protocol based on the received input ([0022-0023]).
Regarding claim 6, Levinson additionally teaches wherein the thermally conductive plate comprises a cooling region (i.e. the region facing towards 314) and a mounting flange (ridge of 314 that extends around 309 as in Figs, 9 and 10) connected to the cooling region such that the cooling region protrudes away from the mounting flange toward the local region (Figs. 9 and 10).
Regarding claim 7, Levinson additionally teaches wherein the device further comprises a control unit (114) configured to cool the application site to a temperature between from about -20°C to about 10°C ([0022, 0045]).
Regarding claim 8, Levinson additionally teaches wherein the thermally conductive plate comprises metal ([0086]).

Regarding claim 11, Levinson additionally teaches wherein the thermally conductive plate is configured to treat the subcutaneous lipid-rich cells of the subject by damaging the subcutaneous lipid-rich cells (see entire document and [0085-0090]).
Regarding claim 12, Levinson additionally teaches wherein the applicator comprises contoured portions configured to operably engage the target area of the subject for treating the subcutaneous lipid-rich cells (Fig. 9 which shows the shape of the applicator and it is disclosed as engaging the target area as contour is defined as the outline of a figure or body; the edge or line that defines or bounds a shape or object).
Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0255362 A1 to Levinson et al. (Levinson) in view of US 2009/0018623 A1 to Levinson et al. (623 Levinson).
Regarding claim 13, the combination teaches the method of claim 12, but not wherein the contoured portions are shaped to increase contact with the subject’s skin targeted for treating the subcutaneous lipid-rich cells. Levinson teaches an embodiment with multiple cooling elements rotatably connected to each other ([0079]) and that one
advantage of the plurality of rotatable elements is that the arcuate shape of the treatment device may concentrate the heat transfer in the subcutaneous region ([0080]). Therefore, it is asserted that it would have been obvious to one having ordinary .
Claim(s) 14 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0255362 A1 to Levinson et al. (Levinson) in view of US 2009/0018623 A1 to Levinson et al. (623 Levinson).
Regarding claim 14, Levinson teaches a method for selective reduction of lipid-rich cells in a target area of a subject (see entire document and for example Figs. 4-6), comprising applying (14, 54, 84) a treatment device (104) to the application site, the treatment deice including an applicator (Fig. 9) configured to operably engage the target area ([0085-0090]), the applicator including a heat removal source (308) configured to remove heat from the lipid-rich cells to selectively reduce the lipid-rich cells ([0085-0090]), wherein the heat removal source comprises a thermally conductive plate (309) in thermal contact with a thermoelectric cooling unit (314) positioned between the thermally conductive plate and a heat exchanger ([0086]), wherein the thermally conductive plate is configured to contact an outer surface of the target area to cool the subcutaneous lipid-rich cells of the subject ([0085-0090]) and wherein the applicator is operatively coupled to a treatment unit by at least supply and return lines (108a-b) connected to an upper portion (302) of the applicator (Fig. 9) and configured to circulate liquid between the treatment unit and the heat exchanger when a bottom portion of the applicator is placed against the subject to remove heat from the lipid-rich cells, ([0086]), and applying (10, 50, 82) a substrate (i.e. a cryoprotectant) to an application site to protect biological tissue of the subject from freezing damage (see for 
Levinson teaches in another embodiment a harness port (210) for electrical and supply fluid lines (Fig. 8A) that is tubular and extending from a top portion (202) and would necessarily provide for directing distal portions of the supply and return fluid lines away from the bottom of the applicator (Fig. 8A).  It would have been obvious to one having ordinary skill at the time of the invention to have included the harness port to allow for organization of the lines to facilitate ease of use as an obvious matter of engineering design choice.
623 Levinson teaches an analogous method to that of Levinson as well as a patient protection device including memory that includes one or more treatment profiles.  Each of the treatment profiles can include one or more segments, each segment can included a specified duration, a target temperature, and control parameters ([0019]).  Upon receiving input to start the treatment, the controller can cause the applicator to cycle through each segment of the treatment profile ([0019]).  623 Levinson includes profile blocks (420) which store information pertaining to treatment profiles including treatment-related information for each segment such as ramp time, dwell time, and target temperature ([0048]).  The profiles can be named such that the names can be 
Regarding claim 15, Levinson additionally teaches that excess body fat, or adipose tissue, can detract from personal appearance and athletic performance and may be present in various locations of the body including, for example, the thigh, buttocks, abdomen, knees, back, face, arms, and other areas ([0003]). However, Levinson is silent with respect to the application site being selected from the group consisting of a subject’s chin and cheeks. However, it is asserted that it would have been obvious to one having ordinary skill in the art before the invention to have selected desired face location such as the chin or cheeks as these areas are part of the face which Levinson acknowledges may have excess adipose tissue present which can detract from personal appearance and athletic performance ([0003]).
Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0255362 A1 to Levinson et al. (Levinson) in view of US 2004/0073079 A1 to Altshuler et al. (Altshuler).
Regarding claim 16, Levinson teaches a method for selective reduction of lipid-rich cells in a target area of a subject (see entire document and for example Figs. 4-6), 
While both Levinson and Altshuler are silent with respect to the relative size of the conductive plate with respect to the thermoelectric unit, it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have sized the conductive plate as claimed, since such a modification would involve a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Allowable Subject Matter
Claims 17-24 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794